DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed o 12/31/2018.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2018 and 07/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim 1 recites “families of designs”. It is unclear whether “families of designs” referring to the previous “families of design”. If so, then there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the projection”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the cells”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the size of the cells”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the shape”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent 
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A computer-implemented method comprising: 
specifying at least one design criterion comprising at least one constraint;  
5constructing a hierarchical representation of families of designs that satisfy the specified criteria at every level of the representation, the hierarchical representation comprising one or more levels of representation wherein lower levels of representation provide more details about the designs than the higher levels of representation, thereby further restrict the design families; and  
10synthesizing families of designs at every level of the representation that satisfy the specified criteria as well as additional constraints that link the levels of the representation.

The limitation of “specifying at least one design criterion comprising at least one constraint” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “develop a review assignment plan” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

The limitation of “constructing a hierarchical representation of families of designs that satisfy the specified criteria at every level of the representation, the hierarchical representation comprising one or more levels of representation wherein lower levels of representation provide more details about the designs than the higher levels of representation, thereby further restrict the design families” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted 

The limitation of “synthesizing families of designs at every level of the representation that satisfy the specified criteria as well as additional constraints that link the levels of the representation” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “develop a review assignment plan” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

Under step 2A prong two, this judicial exception is not integrated into practical application because there is no any additional elements. 

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of dynamic states of a plant, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
 
With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein the design criteria further comprise at least one objective function that provides a figure of merit for designs that satisfy the constraints, the 15synthesizing the families of designs further comprising optimization with respect to the objective function. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, wherein the hierarchical 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The method of claim 3, wherein the surrogate properties comprise finite subsequences of a convergent sequence or a series of variables that represent the projection 25of the shape and material distributions at a given level onto a functional basis. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 4, wherein a longer subsequence of variables is decided at lower levels of the hierarchical representation. The limitation falls within the “mental process” such as performing by paper and pen.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than 

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, wherein the cells at each of the levels are decomposed into disjoint cells to obtain the cells at a next lower level. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, wherein each level of the hierarchical representation describes the shape and material distributions at a size scale determined by the size of the 10cells. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.


With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 6, wherein additional constraints link the properties of a cell at a given level to properties of the cells obtained from the decomposition. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) example (iv)-organizing information and manipulating information through mathematical correlations.

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 3, wherein the final shape and material distributions are not 20determined until the surrogate properties are synthesized for all levels of representation. The limitation falls within the “mental process” such as performing by paper and pen.


With respect to claims 13-19, similar analysis as claims 2-11 applied.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method comprising visualizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs by a spatial cellular decomposition with properties assigned to each cell at each level of the hierarchical representation; and 10displaying a color-coding of the values of surrogate properties at specified levels of the representation. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0193557 issued to Okuno et al in view of K. Mo, H. Wang, Z. Cheng, Y. Li, “IRA Assisted MMC-based topology optimization method” 35 pages, October 16, 2018.

1. Okuno et al discloses a computer-implemented method comprising: 
specifying at least one design criterion comprising at least one constraint (See:  par [0027] creates standard design CAD and three dimensional design change CAD configuration data; par [0042] the user selects target parts from an item 701, inputs the impact evaluation functions fo the target parts….evaluating the degree of impact of each applicable parts; Fig. 11 illustrates CAD design with impact evaluation function threshold);  
5constructing a hierarchical representation of families of designs that satisfy the specified criteria at every level of the representation (Fig. 4 illustrates the hierarchical representation of PART A and PART B), the hierarchical representation comprising one or more levels of 
10synthesizing families of designs at every level of the representation that satisfy the specified criteria (See: Fig.4 illustrates the synthesizing of at least two parts of A and B that satisfy the specified criteria (such as Fillet, size and density); Fig. 7 illustrates families of designs representation with different specified criteria and simulated the parts to generate a result; Further, Fig. 11 illustrates the synthesizing of parts with impact evaluation function threshold; par [0042]).
Okuno et al does not specify but Mo et al discloses additional constraints that link the levels of the representation (See: Fig. 1 extra constraints).
It would have been obvious before the effective filing date to combine the topology optimization method as taught by Mo et al to design support system of Okuno et al would be to show significant time saving without compromising accuracy (Mo et al, Abstract).

2. Okuno et al discloses the method of claim 1, wherein the design criteria further comprise at least one objective function that provides a figure of merit for designs that satisfy the constraints, the 15synthesizing the families of designs further comprising optimization with respect to the objective function (See: par [0032] the contribution ratio is a quantitative index 
 
3. Okuno et al discloses the method of claim 1, wherein the hierarchical representation comprises of surrogate properties of shape and material distributions for the families of designs, the 20surrogate properties providing sufficient information to evaluate the families of designs against the design criteria (See: par [0029] the parameters that may be varied at the time of design change such as part names, feature names, surface types, sizes and materials...each of the parts is accompanied by attribute data including physical properties such as the sizes of a fillet and edges constituting the parts as well as the density and Young’s modulus of the material of the part).  

4. Mo et al discloses the method of claim 3, wherein the surrogate properties comprise finite subsequences of a convergent sequence or a series of variables that represent the projection 25of the shape and material distributions at a given level onto a functional basis (See: 1. Introduction, Topology optimization is a prominent approach to find the material distribution with the best trade-off between stiffness and volume; 4.1 The cantilever example, FEM meshes in sequence by four node bi-linear elements, material properties about Young Modulus and Poisson’s ration are set).  

5. Okuno et al discloses the method of claim 4, wherein a longer subsequence of variables is decided at lower levels of the hierarchical representation (Fig. 5 illustrates the hierarchical 

6. Mo et al discloses the method of claim 3, wherein each level of the hierarchical representation comprises a spatial cellular decomposition wherein every cell at every level of the spatial cellular decomposition is assigned with one or more surrogate properties (See: pg. 2 second paragraph, cellular automata algorithm).  

57. Okuno et al discloses the method of claim 6, wherein the cells at each of the levels are decomposed into disjoint cells to obtain the cells at a next lower level (Fig. 5 illustrates the hierarchical representation of PART A and PART B with different level of representation, the control parameters represent higher level (i.e. PART A with size a, size b and density).  

8. Okuno et al discloses the method of claim 6, wherein each level of the hierarchical representation describes the shape and material distributions at a size scale determined by the size of the 10cells (Fig. 5 illustrates the hierarchical representation of PART A and PART B with different level of representation, the control parameters represent higher level (i.e. PART A 

9. Mo et al discloses the method of claim 6, wherein additional constraints link the properties of a cell at a given level to properties of the cells obtained from the decomposition (See: Fig. 1 enforce extra constraints).  

1510. Okuno et al discloses the method of claim 9, wherein the surrogate properties are integral properties of the shape and material distributions within a cell (See: par [0029] the parameters that may be varied at the time of design change such as part names, feature names, surface types, sizes and materials...each of the parts is accompanied by attribute data including physical properties such as the sizes of a fillet and edges constituting the parts as well as the density and Young’s modulus of the material of the part).  
Okuno et al does not specify but Mo et al discloses the additional constraints that link them across the levels are of additivity of integral properties (See: Fig. 1 enforce extra constraints).
It would have been obvious before the effective filing date to combine the topology optimization method as taught by Mo et al to design support system of Okuno et al would be to show significant time saving without compromising accuracy (Mo et al, Abstract).


12. Okuno et al discloses a system comprising: 
a processor coupled to memory (See: par [0026] the hardware structure of the server is made up of a processor that executes programs, a memory that stores the programs and various data), the memory storing instructions executable by the processor for performing:  
25synthesizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs with properties assigned to each cell at each level of the hierarchical representation (See: Fig.4 illustrates the synthesizing of at least two parts of A and B that satisfy the specified criteria (such as Fillet, size and density); Fig. 7 illustrates families of designs representation with different specified criteria and simulated the parts to generate a result; Further, Fig. 11 illustrates the synthesizing of parts with impact evaluation function threshold; par [0042]); 
starting from a top level of the hierarchical representation (Fig. 4 illustrates the hierarchical representation of PART A and PART B), determining properties at the top level that satisfy constraints specified at the top level based on 30an analysis performed at the top level (See: Fig. 5 illustrates determination of stress and temperature with different control 
for each level below the top level, performing a process comprising further decomposing each cell at a given level into disjoint cells of the next level, decisions on the surrogate properties assigned to the child cells being made based on an analysis performed at the given level subject (See: par [0042] the user select target parts from an item 701, inputs the impact evaluation functions of the target parts to an item 702, and operates a create button 703, this operation causes the impact evaluation function to be added to the listed fields of part names 704 and impact evaluation function 705, the impact evaluation function is a function for evaluating the degree of impact of each applicable part as a whole by use of the contribution ration of each of the parameters calculated from the result of the simulation, the contribution ration is a quantitive index that indicated to what extent the variation of objective function (evaluation item values 606 in this case) are impacted by the design variables (control parameter values 603 in this case)).  
Okuno et al does not specify but Mo et al discloses spatial cellular decomposition (See: pg. 2 second paragraph, cellular automata algorithm) and additional constraints that that enforce 5the properties at the cell at the given level to remain consistent with the surrogate properties decided at the cell at the previous level (See: Fig. 1 enforce extra constraints).
It would have been obvious before the effective filing date to combine the topology optimization method as taught by Mo et al to design support system of Okuno et al would be to show significant time saving without compromising accuracy (Mo et al, Abstract).



16. Okuno et al discloses the system of claim 12, wherein the processor further optimizes of the surrogate properties at one or more of the levels according to one or more objective functions (See: par [0042] the user select target parts from an item 701, inputs the impact evaluation functions of the target parts to an item 702, and operates a create button 703, this operation causes the impact evaluation function to be added to the listed fields of part names 704 and impact evaluation function 705, the impact evaluation function is a function for evaluating the degree of impact of each applicable part as a whole by use of the contribution ration of each of the parameters calculated from the result of the simulation, the contribution ratio is a 
 
2517. Mo et al discloses the system of claim 16, wherein the optimization comprises enumerating solutions along Pareto fronts (See.  Pg. 21 second paragraph, neighborhood of optimal point).

18. Mo et al discloses the system of claim 12, wherein the decisions at each level are performed by iterations over one or more candidate families of designs represented by surrogate 30properties at the given level (See: Fig. 1 illustrates iterative step analysis).  

19. Okuno et al discloses the system of claim 18, wherein the iterations are guided by sensitivities or gradients of at least one of the constraints or objective functions at the given level to changes in the surrogate properties (See: par [0042] the user select target parts from an item 701, inputs the impact evaluation functions of the target parts to an item 702, and operates a create button 703, this operation causes the impact evaluation function to be added to the listed fields of part names 704 and impact evaluation function 705, the impact evaluation function is a function for evaluating the degree of impact of each applicable part as a whole by use of the contribution ration of each of the parameters calculated from the result of the simulation, the contribution ratio is a quantitive index that indicated to what extent the variation of objective function (evaluation item values 606 in this case) are impacted by the design variables (control parameter values 603 in this case)).  

 visualizing a hierarchical representation of surrogate properties of shape and material distributions of a family of designs with properties assigned to each cell at each level of the hierarchical representation (See: Fig. 11 illustrates visualized hierarchical representation of parts with stress properties assigned to each part); and  
10displaying a color-coding of the values of surrogate properties at specified levels of the representation (See: Fig. 11 illustrates different color coding of parts at different level of the representation; par [0048] the changed portion is shown highlighted on the display screen as indicated by reference numeral 1102…impact evaluation functions are shown highlighted on the display screen as indicated by reference numerals 1105 and 1106 (i.e. light color and dark color)).
Okuno et al does not specify but Mo et al discloses spatial cellular decomposition (See: pg. 2 second paragraph, cellular automata algorithm).
It would have been obvious before the effective filing date to combine the topology optimization method as taught by Mo et al to design support system of Okuno et al would be to show significant time saving without compromising accuracy (Mo et al, Abstract).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al and Mo et al as applied to claim 12 above, and further in view of J. Martinez, H. Song, J. Dumas, and S. Lefebvre, “Orthotropic K-nearest foams for additive manufacturing” 28 August 2017, 13 pages.


	Neither Okuno et al nor Mo et al discloses material microstructures. Martinez et al discloses material microstructures (See: 2.2 Microstructures for metamaterial design, the base tile of a periodic microstructure can be optimized through an inverse homogenization problem to target a specified material).
It would have been obvious before the effective filing date to combine the additive manufacturing as taught by Martinez et al to design support system of Okuno et al would be to allow it to scale to arbitrarily large volumes at low memory costs (Martinez et al, page 1 left side column).


Neither Okuno et al nor Mo et al discloses material microstructures. Martinez et al discloses material microstructures (See: 2.2 Microstructures for metamaterial design, the base tile of a periodic microstructure can be optimized through an inverse homogenization problem to target a specified material).
It would have been obvious before the effective filing date to combine the additive manufacturing as taught by Martinez et al to design support system of Okuno et al would be to allow it to scale to arbitrarily large volumes at low memory costs (Martinez et al, page 1 left side column).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11/16/2021